Citation Nr: 1614257	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bipolar disorder. 

2.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability evaluation based on individual unemployability
due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Gillikin, II, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to November 1973.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This case was remanded for further development in June 2010 and October 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last denied in a February 1999 rating decision.  The evidence added to the record with regard to bipolar disorder since the February 1999 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service connected disability does not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service connection for a psychiatric disorder is final.  New and material evidence to reopen the claim for service connection for bipolar disorder has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).

2.  The criteria for an initial rating higher than 30 percent disabling PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2008 and May 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received the Board looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bipolar disorder.  

In an April 1984 decision, the Board denied entitlement to service connection for a psychiatric disorder to include PTSD.  The Board found that a psychiatric disorder to include PTSD was not incurred in or aggravated by service or active duty for training.  The Veteran did not appeal that decision and it became final.  

In a July 1991 decision, the Board declined to reopen the claim for service connection for a psychiatric disability to include PTSD.  The Veteran did not appeal that decision and it became final.  

In February 1999, the RO declined to reopen the claim for entitlement to service connection for a psychiatric disorder.  The Veteran perfected an appeal.  In July 2001, the Board remanded the matter of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder for additional development.  In June 2003, the Veteran withdrew his appeal.  The decision became final. 

At the time of the last final denial in February 1999, the record contained service treatment records showing no treatment, complaints and/or diagnoses of bipolar disorder.  The record showed a post service diagnosis of bipolar disorder as early as 1989 and other post service diagnoses and hospitalization for other psychiatric disabilities.  The record also contained a February 1998 statement from private examiner Dr. F stating that based on the available clinical data provided by the Veteran regarding his military and psychiatric history the information provides with a reasonable degree of psychological certainty that his difficulties began with an incident occurring on December 19, 1972.  

Since the last final denial, the Veteran has submitted statements asserting that his bipolar disorder is related to service.  He also submitted lay statements from family and friends discussing his behaviors before and after service.  Treatment records showing continued treatment for a bipolar disorder has also been associated with the file.  The record also contains the November 2002 VA opinion which found that the current diagnosis for the Veteran's psychiatric disorder which began in 1978 was bipolar disorder.  After reviewing all of the available records and interviewing the Veteran, the VA examiner opined that it is not at least as likely as not that the Veteran's current psychiatric disability began in/is the result of service.  The March 2011 VA examiner diagnosed the Veteran with bipolar disorder in partial remission and cognitive disorder not otherwise specified.  The VA examiner stated that the PTSD and bipolar disorder are two separate and unrelated conditions and that one does not cause the other.  (Since the last prior denial service connection was granted for PTSD.  This matter is discussed in more detail below.)

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bipolar disorder has not been submitted.  The Veteran's claim for service connection for bipolar disorder was previously denied on the basis that the evidence did not show it was incurred in or aggravated by service or active duty for training.  Although the Veteran has re-submitted evidence showing continued treatment for bipolar disorder, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has bipolar disorder that was incurred in or aggravated by service or active duty for training.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for bipolar disorder.  

Stated differently, service connection for a psychiatric disorder to include bipolar disorder was denied in the past because the record was devoid of a showing that it was incurred in or aggravated by service or active duty for training.  No material facts have changed.

RATING 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 2008 rating decision, the Veteran was granted service connection for PTSD.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  He appeals the denial of an initial rating higher than 30 percent.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds against the claim.  The evidence to include lay statements, VA outpatient treatment notes of record and VA examinations, does not justify an evaluation higher than 30 percent disabling for PTSD.  

To that end, in the August 2009 VA examination, the Veteran was diagnosed with bipolar disorder type I, MRE hypomanic and cognitive disorder.  PTSD was not diagnosed.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that he did not meet a diagnosis of PTSD in his previous VA examination in July 2002.  While the diagnosis of PTSD appears in his computerized medical records within the past two years, he stated the Veteran did not meet the diagnosis for PTSD at that time and there is some doubt that he has ever met the diagnosis for PTSD.  According to the VA examiner, symptoms which he reports (e g depression, memory impairment, and mood swings in the past) are symptoms associated with the diagnoses of bipolar disorder and cognitive disorder with which the Veteran has been diagnosed.  In October 2009, PTSD stable was diagnosed.  

The March 2011 VA examiner also diagnosed the Veteran with bipolar disorder in partial remission and cognitive disorder not otherwise specified.  The VA examiner stated that the PTSD and bipolar disorder are two separate and unrelated conditions and that one does not cause the other.  The VA examiner stated that if one were to look at the DSM-IV the symptoms of each disorder are documented there.  He stated that there are some overlapping symptoms in the two conditions but not in this Veteran as he does not seem to have PTSD.  He stated that, according to DSM-IV, PTSD symptoms that are distinct include things such as upsetting intrusive memories, nightmares, startle response, vigilance (though the Veteran has none of these).  There are some overlapping symptoms such as both conditions often have to include sleep impairment or episodes of sleep impairment and irritability as well as low mood at times.  The Veteran's condition, however, seems to be very clearly a case of bipolar disorder.  In August 2013, the Veteran reported a history of PTSD and noted in the past that he experienced nightmares and flashbacks but stated it has not been an issue for many years.  

The Board recognizes that in May 2009 bipolar disorder and PTSD were diagnosed.  At that time, the Veteran was assigned a GAF score of 25.  During that examination, it was noted that the Veteran was irritable at times with change of conversation and that his thought process showed some flight of ideas/disorganization.  Judgement and insight were impaired as well as attention and concentration.  VA examinations also show that the Veteran is married and has been married for over 14 years.  He reports martial problems and a distant relationship with his children from his previous marriage.  The Veteran denies having any friends or social interactions outside of his wife.  He was noted to have episodes of confusion and a history of bizarre and inappropriate behavior.  

In outpatient treatment records in 2013, it was noted the Veteran lived with his wife but there was a lot of tension.  He reported depression for months and it was noted that he appeared to have become manic and more agitated.  He was noted to have had increased irritability and aggressiveness to include pushing his wife to the ground and threatening to kill her.  The Veteran's wife also reported that he had poor hygiene, self-care, and poor diet.  He also had suicidal ideations of driving his car into a tree or pole.

The record clearly shows that the Veteran has a psychiatric disability.  His psychiatric symptoms and behaviors detailed above, however, have not been linked to his PTSD.  Rather, his psychiatric symptoms have been largely attributed to his non service connected bipolar disorder and cognitive disorder not otherwise specified.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of difficulty in establishing and maintaining effective work and social relationships.  The Veteran is competent to report his symptoms and he has presented pertinent testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The Board has also considered the lay statements of record which discuss the Veteran's social and occupational limitations and his symptoms.  The Board reiterates that the VA examiners have collectively found that the Veteran does not meet the criteria for a PTSD diagnosis and that his psychiatric symptoms are due to his non service connected bipolar disorder.  The Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that a rating higher than 30 percent for PTSD is not warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability. 

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, the Veteran is service connected for PTSD evaluated as 30 percent disabling.  This is his only service connected disability.  The 30 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

Although the Veteran claims that his service connected PTSD renders him unemployable, the more probative evidence of record is against the claim.  To that end, the evidence shows that the Veteran is unemployed and that he worked as a high school biology teacher in the past and has also worked jobs in fast food and department stores.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service connected PTSD preclude him from engaging in substantially gainful employment.  Rather, in the August 2009 VA examination, the Veteran was diagnosed with bipolar disorder type I, MRE hypomanic and cognitive disorder.  PTSD was not diagnosed.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that he did not meet a diagnosis of PTSD in his previous VA examination in July 2002.  PTSD stable was diagnosed in October 2009.  The March 2011 VA examiner also diagnosed the Veteran with bipolar disorder in partial remission and cognitive disorder not otherwise specified.  

As shown by the record, the VA examiners have found that the Veteran does not meet the DSM-IV criteria for PTSD, and therefore, he much less exhibits PTSD symptoms that would preclude him from obtaining or retaining substantially gainful employment.  Although the record shows that he has several other psychiatric diagnoses that may impact his ability to maintain and sustain employment, he is only service connected for PTSD.  

The Veteran is competent to report occupational difficulties resulting from his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his complaints of occupational limitations are credible.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disability, the Veteran's opinion is less probative than that of the skilled VA medical examiners.  In this regard, the VA examiners opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disability.  

The Board is also mindful that throughout this appeal the appellant has been unemployed.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  

Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received; the application to reopen the claim of entitlement to service connection for bipolar disorder is denied. 

Entitlement to an initial evaluation higher than 30 percent for PTSD is denied.  

Entitlement to a total disability evaluation based on individual unemployability
due to service connected disabilities is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


